IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20571
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DANIEL FRANCOIS DE GROENEWALD,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-99-CR-578-ALL
                      --------------------
                          June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Daniel Francois De Groenewald appeals his sentence on a

guilty plea conviction for transporting or shipping child

pornography in interstate commerce and traveling in interstate

commerce for the purpose of engaging in a sexual act with a

person under the age of eighteen.   In his sole argument on

appeal, De Groenewald challenges the five-level enhancement

applied pursuant to U.S.S.G. § 2G2.2(b)(2).    De Groenewald

contends that the enhancement applies only when the distribution

is for pecuniary gain.   De Groenewald concedes that our opinion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20571
                                 -2-

in United States v. Canada, 110 F.3d 260, 263 (5th Cir. 1997),

forecloses his argument.   However, he asserts that the decision

in Canada should be reversed.

     We rejected De Groenewald’s position in United States v.

Fowler, 216 F.3d 459, 460 (5th Cir.), cert. denied, 121 S. Ct.

387 (2000).   One panel may not overrule the opinion of another

panel.   See id.   De Groenewald’s argument is foreclosed.   See id.

The judgment of the district court is AFFIRMED.